Citation Nr: 0731972	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  99-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a knot in the 
stomach and back causing leg paralysis.  

3.  Evaluation of peripheral neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling.  

4.  Evaluation of peripheral neuropathy of the left upper 
extremity, currently evaluated as 10 percent disabling.  

5.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.  

6.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in July 2007.  A transcript of the hearing 
has been associated with the claims file.  The veteran 
provided a waiver of initial agency of original jurisdiction 
(AOJ) consideration of additional evidence submitted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

Initially, the Board notes that veteran provided testimony 
indicating that there are Social Security Administration 
records that may be relevant to the claims on appeal.  These 
records have not been associated with the claims file.   

The veteran asserts that he has PTSD as a result of service 
in Vietnam.  The record, to include a January 2005 VA 
examination report, reflects a diagnosis of PTSD.  

Service personnel records reflect that he participated in an 
unnamed campaign and is in receipt of a Vietnam Campaign 
Medal with 60 device.  He served in Vietnam from June 1970 to 
January 1971, as a "pioneer" with the CO A 326th Engr. BN, 
101 Abn Div.

In January 1999, the veteran stated that he was under 
constant sniper fire while in Vietnam.  In October 2000, the 
veteran noted that he had been stationed at Firebase 
Bastogne, Camp Eagle, and Camp Evans.  He added that while on 
guard duty for a crew of mine sweepers headed for Firebase 
Bastogne during his first three months in Vietnam, he 
witnessed an explosion when a fellow serviceman stepped on a 
land mine and was killed.  On VA examination in January 2005, 
he added that he had witnessed disfigured and dismembered 
bodies being brought to camp by helicopter.  He testified 
that he had to take cover from Mortar rounds every night.  
The Board notes that these stressors have not yet been 
verified.  

In a July 2006 VA Form 9, the veteran asserted that his 
service-connected peripheral neuropathy of his right and left 
upper extremities and right and left lower extremities was 
worse.  He added that he had increased pain and decreased 
mobility to the extent that he had to use a wheelchair on a 
daily basis.  The Board finds that further development is 
necessary in order to make a determination as to the degree 
of impairment due to peripheral neuropathy of the upper and 
lower extremities.  

In addition, the veteran testified that immediately upon 
returning from service in Vietnam, two large knots appeared, 
one on his front lower quadrant area and one in the same area 
on the back, with accompanying leg paralysis.  He stated that 
the hospital put him in quarantine for five days, and the 
knots disappeared but that he continues to have intermittent 
leg paralysis.  In July 2001, he noted that he was put in 
isolation immediately after service due to something of an 
infectious nature.  He contends that the knots that he has 
associated with leg paralysis are a result of exposure to 
herbicide during service.  

The veteran served in Vietnam and herbicide exposure is, 
therefore, presumed.  The Board notes that the following 
diseases are associated with herbicide exposure for purposes 
of the presumption:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
In light of the fact that the veteran is service-connected 
for peripheral neuropathy of the lower extremities, the Board 
finds that further development is necessary in order to 
determine whether any paralysis of the lower extremities is 
related to service or a service-connected disease or injury.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA records, to 
include any decisions and the medical records 
upon which those decisions were based.

2.  The AOJ should attempt to verify the 
veteran's claimed stressors.  The AOJ should 
specifically attempt to verify whether there was 
a serviceman killed in a land mine explosion in 
or around Firebase Bastogne during the months of 
June 1970, July 1970 or August 1970.  In 
addition, the AOJ should attempt to verify 
whether CO A 326th Engr. BN, 101 Abn Div. was 
stationed at Firebase Bastogne, Camp Eagle, or 
Camp Evans came under enemy sniper fire or mortar 
attack.  

3.  The AOJ should schedule the veteran for a VA 
examination.  The examiner's attention should be 
directed 
to this remand and the claims file should be made 
available for review in conjunction with the 
examination.  All necessary tests should be 
performed.  The AOJ should request that the 
examiner provide an opinion as to:  1) the degree 
of impairment in terms of mild, moderate, 
moderately severe, or severe with marked muscular 
atrophy due to the service-connected peripheral 
neuropathy of the upper right and left extremity 
and the lower right and left extremity; 2) the 
impact of peripheral neuropathy on the veteran's 
employability, and 3) the nature and etiology of 
any paralysis of the legs.  If the examiner 
identifies any paralysis of the legs, an opinion 
is requested as to whether it is at least as 
likely as not that it is related to service or a 
service-connected disease or injury.  A complete 
rationale should accompany all opinions provided.  

4.  In light of the above, the claims should be 
readjudicated.  If the benefits sought on appeal 
remain denied, a supplemental statement of the 
case should be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


